Citation Nr: 0326144	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  97-22 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral sacroilitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1994 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision issued by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which granted 
service connection for bilateral sacroilitis, and assigned a 
10 percent evaluation.  In February 2001, this matter was 
remanded for initial review of submitted evidence by the RO 
and for additional development.  This matter is again before 
the Board for appellate review.


REMAND

During the pendency of this appeal, the regulations pertinent 
to evaluating the veteran's increased rating claim have been 
revised.  Since this change in law occurred while her appeal 
was pending, the version of the law that is more favorable to 
her claim must be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, the old law must be 
applied prior to the effective date of the new law.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  In the 
instant case, the veteran has not been notified of the 
amended regulations for evaluating spine disabilities or 
given the opportunity to submit evidence to sustain an 
increased rating under the revised criteria.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must notify the veteran of the 
revised regulations pertinent to 
evaluating her service-connected spine 
condition.  The veteran should be allowed 
an opportunity to identify or submit 
additional evidence.
 
2.  The RO should then readjudicate the 
veteran's increased rating claim.  If the 
claim remains denied, a Supplemental 
Statement of the Case should be issued to 
the veteran and her representative before 
the case is returned to the Board.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 

